DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of “providing a digital map of the field, in which subarea-specific values for at least one property of the field are listed, wherein the values comprise external data independent of the measurement device, - identifying the values of the digital map corresponding to the raw measured values captured with regard to the position - ascertaining a calibrated or corrected value for the plant property from the raw measured values captured and the corresponding value/values of the digital map”, in combination of with all other recited method steps in a method.
The primary reasons for allowance of independent claim 12 is the inclusion of the specific limitations of “- a memory unit in which a digital map of the field is stored, wherein subarea- specific values for at least one property of the field are listed in the digital map, wherein the values comprise external data independent of the measurement device, and - a computer unit which is configured such that it receives a raw measured value from the measurement device together with the coordinates of the position at which the measurement device was located at the time of the capture of the raw measured value identifies the value of the digital map corresponding to the raw measured value, and from the raw measured value and the corresponding value of the digital map calculates a calibrated or corrected value for the plant property”, in combination of with all other recited associated elements in a system.
The primary reasons for allowance of independent claim 14 is the inclusion of the specific limitations of “- identify from a digital map of the field a value of the property of the field corresponding to the raw measured value, wherein the value of the property of the field comprises external data independent of the measurement device, and - calculate a calibrated or corrected value for the plant property from the raw measured value and the corresponding value of a property of the field”, in combination of with all other recited associated elements in a computer product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861